On Motion for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
6. Counsel is in error in supposing that the court held that the requirement of the statute that a certificate of attachment should contain the title of the cause is a nullity. The holding is that such a certificate, if without a caption, is sufficient if it contains in the body thereof “the title of the cause and the names of the parties,” and otherwise complies with the statute. In short, that it is not necessary that the certificate should have a caption stating the title of the cause and the names of the parties, but it is enough if it contains in the body thereof all the essential requirements of the statute. Nor does the decision conflict with McDowell v. Parry, 45 Or. 99 (76 Pac. 1081). In the McDowell case it was held that, where a certificate of attachment purports to state the title of the cause and the names of the parties in a caption, it must state them correctly; and a failure to do so is fatal to the attachment. This case holds that, where no caption is used, the certificate is sufficient if the essential facts required by the statute appear in the body thereof.
The petition for rehearing is denied.
Reversed: Rehearing Denied.